DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/20/2020 and 11/23/2020 have been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the ring element" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Regarding claim 9, the phrases "a probe" and “a source” render the claim(s) indefinite because a probe and a source were both already introduced in claim 1, thereby rendering the scope of the claim(s) unascertainable.  It is unclear whether 
Regarding claim 10, the phrase "an ident element" renders the claim(s) indefinite because an ident element was already introduced in claim 1, thereby rendering the scope of the claim(s) unascertainable.  It is unclear whether Applicant was intending to refer to the ident element of claim 1 or introduce a new, additional second ident element.  This office action reflects the assumption that applicant intended to refer back to the ident element of claim 1.  Appropriate corrections is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sekino et al. (US 2004/0138594) in view of Diamant et al. (US 2011/0208206).
Sekino discloses (see Figs. 1-2) a lithotripsy system and method comprising the following claim limitations:
(claim 1) A system (10, Fig. 1) for breaking up and/or removing body stones, comprising a source (i.e. mechanical shock assembly 40/50/51, Fig. 1) causing shock waves ([0025]-[0026]; [0033]-[0034]; [0044]; coil 50 provides mechanical shock to the probe whereas ultrasonic vibrator 33 provides vibration to the probe) and/or ultrasound waves, and a probe (13, Fig. 1), wherein the source (40/50/51) and the probe (13) can be reversibly connected via an interface (at screw threads 23, Fig. 1; [0021]; [0037]) for transmitting the shock waves and/or ultrasound waves to the probe (13);
(claims 2 and 3) wherein the ident element is integrated in a ring element made of plastic, and/or the probe (13) has a metal tube ([0021]; probe 13 expressly composed of a metal tube/pipe) (Claim 2 (and thereby dependent claim 3) is written in the alternative and only requires one of either a ring element as set forth in claims 2-3 or a probe comprising a metal tube to read on the claims as written in the alternative (i.e. and/or)); 
(claim 7) wherein the source (i.e. mechanical shock assembly 40/50/51, Fig. 1) is integrated in a hand-held device (10) (as expressly shown in Fig. 1); and
(claim 8) wherein the ring element (i.e. any ring-shaped structure will rad on this element, such as any portion (i.e. proximal threaded hub) of annular pipe 22 and/or O-ring 65, each as shown in Fig. 1) is made of a sterilizable material ([0021]; pipe 22 expressly composed of metal which is fully capable of being sterilized if one so desires; [0035]; and O-ring 65 expressly composed of a polymeric resin such as silicone rubber which is fully capable of being sterilized if one so desires).
Sekino, as applied above, discloses a lithotripsy system and method comprising all the limitations of the claim except for the probe having an ident element for identifying the probe by signals emitted from the ident element, wherein the ident element is arranged in or on the probe so as to be protected against vibration, a control device setting parameters at the source, depending on information transmitted by the ident element, wherein the system is configured such that time-varying status information is transmitted by means of the ident element, and wherein a transmitter for the ident element is embedded in the hand-held device.  
However, Diamant teaches (see Fig. 1c) a similar lithotripsy system and method comprising the probe (12/14/25, Fig. 1c) having an ident element (32, Fig. 1c) for identifying the probe by signals (38, Fig. 1c) emitted from the ident element (32), wherein the ident element (32) is arranged in or on the probe so as to be protected against vibration (i.e. an ident element added to the probe of Sekino is protected from ultrasonic vibration by the gap formed between horn element 40 and coupling member 62 (as shown in Fig. 1 of Sekino)), a control device (18, Fig. 1c) setting parameters at the source depending on information transmitted by the ident element (32) ([0091]; [0138]-[0140]; control unit both monitors and controls service life parameters from service life value transmitted from the ident element of the probe), wherein the system is configured such that time-varying status information is transmitted by means of the ident element ([0091]; [0138]-[0140]; the ident element 32 of the probe transmits a time-varying service life value that changes with each subsequent use of the probe), and wherein a transmitter for the ident element (32) is embedded in the hand-held device (as shown in Fig. 1c of Diamant, wherein such a transmitter added to the probe of Sekino would be embedded as part of the hand-held device of Sekino, as shown in Fig. 1 of Sekino) in order to beneficially and continuously monitor and assess the service life of the probe by transmitted information further allowing/providing for alerts for probe low service life remaining and timely termination of probe function at the end of the service life of each respective probe thereby preventing potential harm to the personnel and/or patient ([0032]; [0041]; [0045]-[0050]; [0091]; [0138]-[0140]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device/method of Sekino .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sekino in view of Diamant as applied to claim 1 above, and further in view of Sollami (US 5,992,405).
Sekino discloses (see Figs. 1-2) a lithotripsy system and method comprising the following claim limitations:
(claim 1) an adapter element (62, Fig. 1) for a system (10, Fig. 1) for breaking up and/or removing body stones (see Abstract), according to claim 1 (see claim 1 rejection above), wherein by means of the adapter element (62) a probe (13, Fig. 1) and a source (i.e. mechanical shock assembly 40/50/51, Fig. 1) can be connected to each other via a thread (23, Fig. 1).
Sekino in view of Diamant, as applied above, discloses a lithotripsy system including an adapter element (62) but fails to disclose or teach the thread having a plastic region and wherein the plastic region is realized by a plastic coating and/or by an insert.  However, Sollami teaches (see Fig. 1) a similar cutting tool comprising threads (i.e. threaded connection between 24/38 in Fig. 1; col. 4, lines 7-11) having .

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771